Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2.	Claims 1-2, 4-10, 14-23, and 31-48 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Information Disclosure Statement
The information disclosure statement filed July 29, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  For example, no explanation of the relevance of DE 20 2009 000 076 has been provided. Furthermore, an English abstract has been provided for DE 19652516, but it appears Applicant intended to provide an English abstract for DE 19652416. It has been placed in the application file, but the information referred to therein has not been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

	In the instant case, line 6 of the abstract states “means” which is form/legal phraseology often used in patent claims that should be avoided.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“anti-moving support … configured to couple the person to the trunk supporting exoskeleton in a manner such that the anti-moving support impedes the trunk supporting exoskeleton from moving relative to the person when the person is bending” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Objections
Claims 15, 35, and 44 are objected to because of the following informalities:  
Claim 15, line 8 recites “where legs of the person legs rotate” and Examiner suggests --where legs of the person rotate--.
Claim 15, line 13 recites “configured to imposed” and Examiner suggests --configured to impose--.
Claim 35, line 1 recites “wherein anti-moving support” which has omitted the word --said--. Examiner suggests --wherein said anti-moving support--.
Claim 44, line 2 recites “person.” but this should be changed to --person;-- because a claim can only be a single sentence.
Claim 44, lines 3-4 recite “wherein forward flexion of the supporting trunk from a vertical line does not cause substantial motion for the trunk supporting exoskeleton relative to the person” and this phrase should be deleted because it is redundant, as it has already been recited in lines 3-4 of claim 17.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-23 and 31-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, line 16 recites “a resisting torque” which is confusing because “resisting torque” has already been recited in line 14. Examiner suggests --the resisting torque--.
Claim 19, line 10 recites “the upper bracket” which lacks antecedent basis.
Claim 33, line 2 recites “locations close to rotation points” and it is unclear what distances would be considered “close.” Some objective standard must be provided to give clear indication of the metes and bounds of the claim.
Claim 38, line 2 recites “locations close to rotation points” and it is unclear what distances would be considered “close.” Some objective standard must be provided to give clear indication of the metes and bounds of the claim.
Claim 41, line 2 recites “locations close to rotation points” and it is unclear what distances would be considered “close.” Some objective standard must be provided to give clear indication of the metes and bounds of the claim.

Claim 46, line 1 recites “a thigh link” which is confusing because claim 15 already recites “first and second thigh links.” It is unclear which of these links is being referred to by “a thigh link.” Examiner suggests --at least one of the first and second thigh links--.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 10 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Ferguson et al. (2011/0098617).
Regarding claim 1, Ferguson discloses a trunk supporting exoskeleton configured to be worn by a person to reduce muscle forces in a back of the person 
.  
Claims 15, 18, 31-36, and 40-43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Giesen (2008/0161738).
Regarding claim 15, Giesen discloses a trunk supporting exoskeleton configured to be worn by a person to reduce muscle forces in a back of the person during forward lumbar flexion (Figs. 1-2 depict a trunk supporting exoskeleton comprising elements 7, 14, 15, 17, 21), the trunk supporting exoskeleton comprising: a supporting trunk (spine support 7, cross-member 17, support 21, Fig. 1-2), configured to couple a trunk of the person (see Figs. 1-2); first and second thigh links (leg upright members 15, Figs. 1-2) configured to couple to thighs of the person (via straps 2 and thigh plates 16, Fig. 1), wherein each of the first and second thigh links (15) is rotatably coupled (via spring boxes 14, Fig. 1; see the last sentence of [0048] and see [0049]) to the supporting trunk (7, 17, 21) in a manner that allows for flexion and extension of respective ones of the first and second thigh links (15) relative to the supporting trunk (see Fig. 1, Fig. 4, lines 6-8 of [0053], and the last sentence of [0057]. The thigh links 15 are able to flex/extend 
Regarding claim 18, Giesen discloses wherein the anti-moving support further comprises at least a thigh loop (thigh cuffs 2, Figs. 1-2), configured to loop around at least one of the thighs of the person (both thighs, see Figs. 1-2), and wherein forward flexion of the supporting trunk from a vertical line does not cause substantial motion for the trunk supporting exoskeleton relative to the person (see Fig. 4, the chest straps 12, shoulder straps 10, and thigh cuffs 2 are all in substantially the same position relative to the body as they were before the flexion, in Fig. 1).  
Regarding claim 31, Giesen discloses wherein the anti-moving support (chest straps 12, Figs. 1-2) impedes the trunk supporting exoskeleton from moving upwardly toward a shoulder of the person when the person is bending (see Figs. 1 and 4, the user is able to bend without the exoskeleton moving upwardly. The wrapping of the straps 12 around the chest will impede this movement to at least some degree because the straps 12 will tend to hold the device in place against the torso).  

Regarding claim 33, Giesen discloses wherein the anti-moving support (chest straps 12, Figs. 1-2) is coupled to the supporting trunk (coupled to cross-member 17, Fig. 2) at locations close to rotation points of the thigh links relative to the supporting trunk (the straps 12 are shown to be underneath the armpits in Fig. 2, and the rotation points of the thigh links are at spring boxes 14, located at approximately the hip area. Under the broadest reasonable interpretation, this is “close to” the rotation point because it is within an arm’s length).  
Regarding claim 34, Giesen discloses wherein the supporting trunk (7, 17, 21) comprises: a human interface (cross-member 17, Fig. 2 interfaces with the patient’s back), configured to be coupled to the trunk of the person (coupled to the back via straps 12, Figs. 1-2), and a frame (frame 7, Figs. 1-2) configured to be coupled to the human interface (frame 7 is connected to cross-member 17, Figs. 1-2), wherein the frame (7) is rotatably coupled (via spring boxes 14, Fig. 1, Fig. 4) to the thigh links (15) and allows for extension and flexion of the thigh links relative to the supporting trunk (see Fig. 1, Fig. 4, lines 6-8 of [0053], and the last sentence of [0057]. The thigh links 15 are able to flex/extend relative to the supporting trunk as there is a relative rotation between these parts as the user can move their legs back and forth to walk as well as bend forward and stand upright); wherein the anti-moving support (straps 12, Figs. 1-2) is coupled (coupled via cross-member 17, Fig. 2) to the frame (7, see Figs. 1-2).  

Regarding claim 36, Giesen discloses wherein said anti-moving support (straps 12, Figs. 1-2) comprises an element or combination of elements selected from a group consisting of belts, seat supports, and thigh loops (straps 12 read on a belt, see Figs. 1-2. Alternatively, the thigh cuff(s) 2 may be considered an anti-moving support).  
Regarding claim 40, Giesen discloses wherein the thigh loop (thigh cuff(s) 2, Figs. 1-2) is coupled (the claim does not require a direct coupling/connection. Here, the thigh cuff(s) 2 are indirectly and operably coupled, by way of thigh member 15, spring boxes 14, and support 21, Figs. 1-2) to the supporting trunk (7, 17, 21, Figs. 1-2).
Regarding claim 41, Giesen discloses wherein the thigh loop (thigh cuff(s) 2, Figs. 1-2) is coupled (the claim does not require a direct coupling/connection. Here, the thigh cuff(s) 2 are indirectly and operably coupled, by way of thigh member 15, spring boxes 14, and support 21, Figs. 1-2) to the supporting trunk (7, 17, 21, Figs. 1-2) at locations close to rotation points of the thigh links (15) relative to the supporting trunk (the thigh cuff(s) 2 are indirectly and operably coupled to the supporting trunk at a location along thigh member 15, Fig. 1. This location reads on the broadest reasonable interpretation of “close to” rotation points of the thigh links, which would be at spring 
Regarding claim 42, Giesen discloses wherein the supporting trunk (7, 17, 21, Figs. 1-2) comprises: a human interface (cross-member 17, Fig. 2 interfaces with the patient’s back), configured to be coupled to the trunk of the person (coupled to the back via straps 12, Figs. 1-2), and a frame (frame 7, Figs. 1-2) configured to be coupled to the human interface (frame 7 is connected to cross-member 17, Figs. 1-2), wherein the frame (7) is rotatably coupled (via spring boxes 14, Fig. 1, Fig. 4) to the thigh links (15) and allows for extension and flexion of the thigh links relative to the supporting trunk (see Fig. 1, Fig. 4, lines 6-8 of [0053], and the last sentence of [0057]. The thigh links 15 are able to flex/extend relative to the supporting trunk as there is a relative rotation between these parts as the user can move their legs back and forth to walk as well as bend forward and stand upright); wherein said thigh loop (2) is coupled to the frame (thigh loop 2 is indirectly and operably coupled to the frame 7, via thigh member 15 and spring boxes 14, Figs. 1-2).
Regarding claim 43, Giesen discloses wherein the thigh loop (thigh cuff(s) 2, Figs. 1-2) is coupled to a thigh link (15, Figs. 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 10, 14, 20, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giesen (2008/0161738) in view of Ferguson et al. (2011/0098617).
Regarding claim 1, Giesen discloses a trunk supporting exoskeleton configured to be worn by a person to reduce muscle forces in a back of the person during forward lumbar flexion (Figs. 1-2 depict a trunk supporting exoskeleton comprising elements 7, 14, 15, 17, 21), the trunk supporting exoskeleton comprising: a supporting trunk (spine support 7, chest strap 12, support 21, Fig. 1-2), configured to be coupled to a trunk of the person (see Fig. 1); two thigh links (leg upright members 15, Figs. 1-2), configured to couple to thighs of the person (via straps 2 and thigh plates 16, Fig. 1) and rotatably coupled (via spring boxes 14, Fig. 1; see the last sentence of [0048] and see [0049]) to the supporting trunk (7, 12, 21) in a manner that allows for flexion and extension of the two thigh links relative to the supporting trunk (see Fig. 1, Fig. 4, lines 6-8 of [0053], and the last sentence of [0057]. The thigh links 15 are able to flex/extend relative to the supporting trunk as there is a relative rotation between these parts as the user can move their legs back and forth to walk as well as bend forward and stand upright); and two torque generators (spring boxes 14, Figs. 1-2), capable of imposing a resisting torque between the supporting trunk and the two thigh links (see the last sentence of 
Giesen is silent regarding the torque generators being active.
Ferguson teaches a related torso assist orthosis (Fig. 1) with helps to impose a force against the trunk of the person as they lean forward, thereby reducing the bending moment of the back of the person during the forward move (see lines 1-6 of the Abstract). Ferguson discloses a pair of active torque generators (counterbalance spring 24, Fig. 4; which is stated to be alternatively a motorized linear actuator, see the last two sentences of [0007]). One of ordinary skill in the art would recognize that the use of an active actuator provides certain expected benefits, such as being able to be controlled more precisely to provide a desired timing and magnitude of assistance force. This is beneficial compared to having to swap out different springs to adjust the force (see lines 9-10 of the Abstract).

Regarding claim 2, the modified Giesen/Ferguson device discloses wherein the two active torque generators are motorized linear actuators (see the last sentence of [0007] of Ferguson) but does not specifically state the motor is selected from the group consisting alternating current (AC) motors, brush-type direct current (DC) motors, brushless DC motors, electric motors with transmission, electronically commutated motors (ECMs), stepping motors, and combinations thereof. 
However, these are all well known motors and there is no disclosed criticality to selecting any one of these motor types. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the motor of Giesen/Ferguson to be an AC motor, DC motor, brushless DC motor, electric motor with transmission, ECM, stepping motor, or a combination, because these are well known motors that would provide an expected result of automatically providing the assistance torque.
Regarding claim 10, the modified Giesen/Ferguson device discloses wherein the supporting trunk (spine support 7, chest strap 12, support 21, Fig. 1-2 of Giesen) comprises: a human interface (chest strap 12, Fig. 1 of Giesen), configured to be coupled to the trunk of the person (see Fig. 1), and a frame (spine support 7, support 21, Figs. 1-2 of Giesen), configured to be coupled to the human interface (see Fig. 
Regarding claim 14, the modified Giesen/Ferguson device discloses wherein the frame further comprises first and second rotary abduction-adduction joints (articulation 32, see Figs. 4-5 and the last six lines of [0053] of Giesen), enabling abduction and adduction of the two thigh links (15) relative to the supporting trunk (see Fig. 5 and the last six lines of [0053] of Giesen).  
Regarding claim 20, Giesen is silent regarding the two torque generators (14) are selected from the group consisting of alternating current (AC) motors, brush-type direct current (DC) motors, brushless DC motors, electric motors with transmission, electronically commutated motors (ECMs), stepping motors, and combinations thereof.  
Ferguson teaches a related torso assist orthosis (Fig. 1) with helps to impose a force against the trunk of the person as they lean forward, thereby reducing the bending moment of the back of the person during the forward move (see lines 1-6 of the Abstract). Ferguson discloses a pair of active torque generators (counterbalance spring 24, Fig. 4; which is stated to be alternatively a motorized linear actuator, see the last two sentences of [0007]). One of ordinary skill in the art would recognize that the use of an active actuator provides certain expected benefits, such as being able to be controlled more precisely to provide a desired timing and magnitude of assistance force. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the torque generators of Giesen to be active motorized linear actuators as taught by Ferguson because this would provide an expected benefit of providing more precise control over a desired timing and magnitude of assistance force, without having to swap out to different springs to adjust the force.
The modified Giesen/Ferguson device discloses wherein the two torque generators are motorized linear actuators (see the last sentence of [0007] of Ferguson) but does not specifically state the motor is selected from the group consisting alternating current (AC) motors, brush-type direct current (DC) motors, brushless DC motors, electric motors with transmission, electronically commutated motors (ECMs), stepping motors, and combinations thereof. 
However, these are all well known motors and there is no disclosed criticality to selecting any one of these motor types. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the motor of Giesen/Ferguson to be an AC motor, DC motor, brushless DC motor, electric motor with transmission, ECM, stepping motor, or a combination, because these are well known motors that would provide an expected result of automatically providing the assistance torque.
Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giesen (2008/0161738) in view of Ferguson et al. (2011/0098617) as applied to claim 1 above, and further in view of Abdoli-Eramaki (2005/0130815).
Regarding claim 4, the modified Giesen/Ferguson device does not specifically disclose a controller configured to automatically adjust amount of the resisting torque imposed by the two active torque generators.  
Abdoli-Eramaki teaches a related back support exoskeleton device (Fig. 1) that has a controller configured to automatically adjust an amount of resisting torque imposed by active torque generators (“the electric motor senses articulation of the one or more joints and controls tension in the cable; wherein controlling tension in the cable assists the subject to perform the motion” see the last four lines of [0016]; and “electric motor senses a subject’s motions and controls tension in the elastic member or cable on the basis of the subject’s body dimensions, load weights, trunk angles and speeds, trunk twists, etc., and controls the length of the elastic member or cable to balance the exerting force” see the last sentence of [0065]. The “electric motor” thus is an device that is performing sensing and controller functions to automatically adjust the amount of assistance to balance an exerting force and assist the subject on the basis of sensed motion values).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention as made to modify the motorized active torque generators of Giesen/Ferguson to include a sensing means and a controller means configured to automatically adjust an amount of resistance to balance an exerting force and assist the subject based on the sensed values as taught by Abdoli-Eramaki so that the device can 
Regarding claim 5, the modified Giesen/Ferguson device does not specifically disclose a controller configured to automatically adjust amount of the resisting torque imposed by the two active torque generators as a function of an angle between the trunk of the person and a vertical line.  
Abdoli-Eramaki teaches a related back support exoskeleton device (Fig. 1) that has a controller configured to automatically adjust an amount of resisting torque imposed by active torque generators as a function of a trunk angle (“the electric motor senses articulation of the one or more joints and controls tension in the cable; wherein controlling tension in the cable assists the subject to perform the motion” see the last four lines of [0016]; and “electric motor senses a subject’s motions and controls tension in the elastic member or cable on the basis of the subject’s body dimensions, load weights, trunk angles and speeds, trunk twists, etc., and controls the length of the elastic member or cable to balance the exerting force” see the last sentence of [0065]. The “electric motor” thus is an device that is performing sensing and controller functions to automatically adjust the amount of assistance to balance an exerting force and assist the subject on the basis of sensed motion values). This trunk angle may be an angle of the spine relative to vertical (see the last sentence of [0067] and see alpha in Fig. 3-4, and see Fig. 6 showing trunk angles and the force experienced upon the back when using the personal lift assist (PLAD) device).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention as made to modify the motorized active torque generators of 
Regarding claim 6, the modified Giesen/Ferguson device does not specifically disclose a controller configured to automatically adjust amount of the resisting torque imposed by the active torque generators as a function of an angle between the supporting trunk and a vertical line.  
Abdoli-Eramaki teaches a related back support exoskeleton device (Fig. 1) that has a controller configured to automatically adjust an amount of resisting torque imposed by active torque generators as a function of a trunk angle (“the electric motor senses articulation of the one or more joints and controls tension in the cable; wherein controlling tension in the cable assists the subject to perform the motion” see the last four lines of [0016]; and “electric motor senses a subject’s motions and controls tension in the elastic member or cable on the basis of the subject’s body dimensions, load weights, trunk angles and speeds, trunk twists, etc., and controls the length of the elastic member or cable to balance the exerting force” see the last sentence of [0065]. The “electric motor” thus is an device that is performing sensing and controller functions to automatically adjust the amount of assistance to balance an exerting force and assist the subject on the basis of sensed motion values). This trunk angle may be an angle of the spine relative to vertical (see the last sentence of [0067] and see alpha in Fig. 3-4, 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention as made to modify the motorized active torque generators of Giesen/Ferguson to include a sensing means and a controller means configured to automatically adjust an amount of resistance to balance an exerting force and assist the subject based on the sensed values of the trunk angles as taught by Abdoli-Eramaki so that the device can be programmed to automatically provide a desired amount of assistance force on the basis of different sensed scenarios such as trunk angles. 
The modified Giesen/Ferguson/Abdoli-Eramaki device discloses providing control based upon sensed trunk angles (see the last sentence of [0065] of Abdoli-Eramaki), but does not specifically state these trunk angles would be based upon an angle between the supporting trunk and the vertical. However, one of ordinary skill in the art would recognize that the supporting trunk of the Giesen/Ferguson/Abdoli-Eramaki device substantially follows the orientation of the user’s trunk (see Fig. 1 and Fig. 4 of Giesen, the supporting trunk frame 7 is aligned with the user’s back throughout).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Giesen/Ferguson/Abdoli-Eramaki to measure an angle of the supporting trunk as representative of the true angle of the user’s trunk because it may be easier or preferable to attach sensors to the supporting trunk device than to attach sensors to the user, and since it has been held that where the general conditions of a claim are disclosed in the prior art (sensing trunk angle and using that to determine when to provide motorized assistance forces for a In re Aller, 105 USPQ 233. MPEP 2144.05.
Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giesen (2008/0161738) in view of Ferguson et al. (2011/0098617) as applied to claim 1 above, and further in view of Abdoli-Eramaki (2005/0130815) and Goffer et al. (2012/0101415).
Regarding claim 7, the modified Giesen/Ferguson device does not specifically disclose at least one sensor and a signal processor, wherein the signal processor is configured to produce a control signal for the two active torque generators based on at least one input signal from the at least one sensor.  
Abdoli-Eramaki teaches a related back support exoskeleton device (Fig. 1) that has at least one sensor (see the last four lines of [0016] and the last sentence of [0065], the device has a sensor to sense articulation of the joints, and the trunk angle), and the active torque generators are controlled based on the signal(s) from the at least one sensor (“the electric motor senses articulation of the one or more joints and controls tension in the cable; wherein controlling tension in the cable assists the subject to perform the motion” see the last four lines of [0016]; and “electric motor senses a subject’s motions and controls tension in the elastic member or cable on the basis of the subject’s body dimensions, load weights, trunk angles and speeds, trunk twists, etc., and controls the length of the elastic member or cable to balance the exerting force” see the last sentence of [0065]. The “electric motor” thus is an device that is performing 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention as made to modify the motorized active torque generators of Giesen/Ferguson to include at least one sensor and a controller means configured to automatically adjust an amount of resistance to balance an exerting force and assist the subject based on the sensed values as taught by Abdoli-Eramaki so that the device can be programmed to automatically provide a desired amount of assistance force on the basis of different sensed scenarios.
The modified Giesen/Ferguson/Abdoli-Eramaki device controls the output torque based on the sensed values such as trunk angle (see the last four lines of [0016] and the last sentence of [0065] of Abdoli-Eramaki), but does not specifically disclose a signal processor configured to produce a control signal for the two active torque generators based on at least one input signal from the at least one sensor. However, using a signal processor to receive input signals from sensor(s) is well known in the art, and merely provides expected results.
For example, Goffer teaches a related exoskeleton device (Fig. 1A) that has at least one sensor (tilt sensor 24, Fig. 1A, Fig. 1C) and a signal processor (controller 26, Fig. 1C; “tilt signal may be processed (e.g., by controller 26)” see lines 4-11 of [0046]) configured to produce a control signal for two active torque generators (actuators 32, Fig. 1C) based on at least one input signal from the at least one sensor (see lines 4-11 of [0046]). Thus, assistance forces can be provided automatically based on 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller of Giesen/Ferguson/Abdoli-Eramaki to include a signal processor that receives input from the trunk angle sensor as taught by Goffer because this is a combination of prior art elements according to known techniques (a signal processor receiving input signal(s) from at least one sensor) to provide predictable results (the actuators of the modified device being able to be controlled based upon a signal from the trunk angle sensor being processed by the signal processor) and this would allow the signal processor to automatically provide assistance force through the torque generators at predetermined trunk angles.
Regarding claim 8, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein the at least one sensor is selected from the group consisting of a velocity sensor, an accelerometer, a force sensor, a pressure sensor, an angle sensor, an electric motor movement sensor, an electric motor speed sensor, an electric motor force sensor, gyro, and a combination thereof (the modified device discloses at least an angle sensor, such as for sensing angles of joints and/or sensing the trunk angle and trunk velocity. See the last four lines of [0016] and the last sentence of [0065] of Abdoli-Eramaki).  
Regarding claim 9, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein the at least one input signal is selected from the group consisting of signals representing angles of the supporting trunk with respect to the thigh links, signals representing velocities of the supporting trunk with respect to the thigh links, .  
Claims 16 and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giesen (2008/0161738) in view of Kobayashi et al. (2012/0184881).
Regarding claim 16, Giesen discloses wherein forward flexion of the supporting trunk (7, 17, 21, Fig. 1, shown in forward flexion in Fig. 4) from a vertical line (Fig. 1) does not cause substantial motion for the trunk supporting exoskeleton relative to the person (see Fig. 1 and Fig. 4, the supporting trunk elements 7, 17, 21, are in 
Kobayashi teaches a related trunk supporting exoskeleton device (Fig. 1) having a supporting trunk (back frame 14, Fig. 2) rotatably coupled to a pair of thigh links (thigh frames 20, Figs. 1-2). The device includes an anti-moving support comprising a belt (waist belt 13, Fig. 1) configured to couple a hip area of the person and to couple the supporting trunk (the belt 13 extends from the hip area joint sections 16, Fig. 1) and to couple the supporting trunk (waist belt 13 is coupled to the supporting trunk 14, via side frame sections 14D and joint sections 16, see Fig. 1; see the penultimate sentence of [0070] and the last sentence of [0097]). The use of the waist belt would provide expected results of improving the connection between the user and the exoskeleton device so that there is minimal relative movement and so forces are transmitted between the user and exoskeleton more efficiently (see the last eight lines of [0097], stating that lumbar frame 12 can allow force to be more efficiently made to act in the direction to raise a user, enabling more stable assistance … and the waist belt 13 may be used in place of the lumbar frame 12).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the exoskeleton device of Giesen to additionally include a waist belt configured to couple a hip area of the person and to couple the supporting trunk as taught by Kobayashi because this is a combination of prior art elements according to known techniques (attaching a patient fastening waist belt to the frame of an exoskeleton device) to provide predictable results (improving the 
Regarding claim 37, the modified Giesen/Kobayashi device discloses wherein the belt (waist belt 13 of Kobayashi) is coupled to the supporting trunk (in the modified device, the belt will extend around the hip area and be contacting at least elements 6, 14, and 21 of Figs. 1-2 of Giesen, and thus the belt in the modified device will be at least indirectly coupled to the supporting trunk 7, 17, 21).  
Regarding claim 38, the modified Giesen/Kobayashi device discloses wherein the belt (waist belt 13 of Kobayashi) is coupled to the supporting trunk (in the modified device, the belt will extend around the hip area and be contacting at least elements 6, 14, and 21 of Figs. 1-2 of Giesen, and thus the belt in the modified device will be at least indirectly coupled to the supporting trunk 7, 17, 21) at locations close to rotation points of the thigh links (15 of Giesen) relative to the supporting trunk (the rotation points of the thigh links relative to the supporting trunk are at spring boxes 14, Figs. 1-2 of Giesen. These rotation points are at the hip area, which is where the waist belt 13 of Kobayashi is coupled. Thus, it is “close to” the rotation points of the thigh links because the waist belt and the rotation points are at the hip area).  
Regarding claim 39, the modified Giesen/Kobayashi device discloses wherein the supporting trunk (7, 17, 21 of Giesen) comprises: a human interface(cross-member 17, Fig. 2 interfaces with the patient’s back), configured to be coupled to the trunk of the person (coupled to the back via straps 12, Figs. 1-2), and a frame (frame 7, Figs. 1-2) configured to be coupled to the human interface (frame 7 is connected to cross-member 17, Figs. 1-2), wherein wherein said belt (waist belt 13 of Kobayashi) is coupled to the .  
Claims 17 and 44-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giesen (2008/0161738) in view of Thornton (1,008,500).
Regarding claim 17, Giesen discloses wherein forward flexion of the supporting trunk (7, 17, 21, Fig. 1, shown in forward flexion in Fig. 4) from a vertical line (Fig. 1) does not cause substantial motion for the trunk supporting exoskeleton relative to the person (see Fig. 1 and Fig. 4, the supporting trunk elements 7, 17, 21, are in substantially the same location with respect to the person in both figures). Giesen is silent regarding the anti-moving support comprises a seat support, configured to contact a buttock area of the person and to couple the supporting trunk. 
Thornton teaches a related back brace exoskeleton device (Fig. 2) with an anti-moving support comprising a seat support (seat 11, Fig. 1) configured to contact a buttock area of the person (see Fig. 1) and to couple the supporting trunk (seat 11 is connected to a supporting trunk spring member 6, see Figs. 1-2). The seat support (11) is conveniently held in position on the wearer and forms universal joints between the seat and thigh members (leg strips 12) to allow unrestricted use of the legs and feet of the user (see col. 1, line 38, through col. 2, line 63). Furthermore, the seat support (11) fits the buttocks and hips of the wearer well and allows strain from the back to be efficiently redirected to provide relief and comfort of the wearer (see col. 2, lines 92-101).

Regarding claim 44, the modified Giesen/Thornton device discloses wherein the anti-moving support further comprises at least a thigh loop (Giesen has at least one thigh loop 2, Figs. 1-2; additionally, Thornton discloses thigh loops 14, 15, 16, 17, Figs. 1-2), configured to loop around at least one of the thighs of the person (see Figs. 1-2 of Giesen and Thornton) wherein forward flexion of the supporting trunk (7, 17, 21, Fig. 1, shown in forward flexion in Fig. 4 of Giesen) from a vertical line (Fig. 1) does not cause substantial motion for the trunk supporting exoskeleton relative to the person (see Fig. 1 and Fig. 4 of Giesen, the supporting trunk elements 7, 17, 21, are in substantially the same location with respect to the person in both figures). 
Regarding claim 45, the modified Giesen/Thornton device discloses wherein the thigh loop (2 of Giesen; also shown as 14, 15, 16, 17, in Fig. 2 of Thornton) is coupled to the seat support (11, Fig. 2 of Thornton).  

Regarding claim 47, the modified Giesen/Thornton device discloses wherein the seat support (11, Figs. 1-2 of Thornton) is coupled to the supporting trunk (Thornton shows the seat support 11 coupled to supporting trunk elements 6 and 10 in Figs. 1-2, and would similarly be connected to the supporting trunk of Giesen to allow forces to be transmitted from the back, through the seat portion to the legs).  
Regarding claim 48, the modified Giesen/Thornton device discloses wherein the seat support (11, Figs. 1-2 of Thornton) is coupled to the supporting trunk (Thornton shows the seat support 11 coupled to supporting trunk elements 6 and 10 in Figs. 1-2, and would similarly be connected to the supporting trunk of Giesen to allow forces to be transmitted from the back, through the seat portion to the legs) at locations close to rotation points of the thigh links relative to the supporting trunk (in the modified device, the rotation points of the thigh links 15 are at spring boxes 14 of Giesen, near the hip area. The seat support 11 of Thornton is provided on the buttocks and hip area, as seen in Fig. 1 of Thornton and thus would be “close to” the hip area that has the rotation points under the broadest reasonable interpretation).
Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giesen (2008/0161738) in view of Abdoli-Eramaki (2005/0130815) and Goffer et al. (2012/0101415).
Regarding claim 21, Giesen is silent regarding at least one sensor and a signal processor, wherein the signal processor is configured to produce a control signal for the 
Abdoli-Eramaki teaches a related back support exoskeleton device (Fig. 1) that has at least one sensor (see the last four lines of [0016] and the last sentence of [0065], the device has a sensor to sense articulation of the joints, and the trunk angle), and  active torque generators are controlled based on the signal(s) from the at least one sensor (“the electric motor senses articulation of the one or more joints and controls tension in the cable; wherein controlling tension in the cable assists the subject to perform the motion” see the last four lines of [0016]; and “electric motor senses a subject’s motions and controls tension in the elastic member or cable on the basis of the subject’s body dimensions, load weights, trunk angles and speeds, trunk twists, etc., and controls the length of the elastic member or cable to balance the exerting force” see the last sentence of [0065]. The “electric motor” thus is an device that is performing sensing and controller functions to automatically adjust the amount of assistance to balance an exerting force and assist the subject on the basis of sensed motion values).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention as made to modify the torque generators of Giesen to be active torque generators that include at least one sensor and a controller means configured to automatically adjust an amount of resistance to balance an exerting force and assist the subject based on the sensed values as taught by Abdoli-Eramaki so that the device can be programmed to automatically provide a desired amount of assistance force on the basis of different sensed scenarios.

For example, Goffer teaches a related exoskeleton device (Fig. 1A) that has at least one sensor (tilt sensor 24, Fig. 1A, Fig. 1C) and a signal processor (controller 26, Fig. 1C; “tilt signal may be processed (e.g., by controller 26)” see lines 4-11 of [0046]) configured to produce a control signal for two active torque generators (actuators 32, Fig. 1C) based on at least one input signal from the at least one sensor (see lines 4-11 of [0046]). Thus, assistance forces can be provided automatically based on predetermined trunk angles (see tilt angle sensor compared to a threshold in steps 50, 52, Fig. 2B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller of Giesen/Abdoli-Eramaki to include a signal processor that receives input from the trunk angle sensor as taught by Goffer because this is a combination of prior art elements according to known techniques (a signal processor receiving input signal(s) from at least one sensor) to provide predictable results (the actuators of the modified device being able to be controlled based upon a signal from the trunk angle sensor being processed by the 
Regarding claim 22, the modified Giesen/Abdoli-Eramaki/Goffer device discloses wherein the at least one sensor is selected from the group consisting of a velocity sensor, an accelerometer, a force sensor, a pressure sensor, an angle sensor, an electric motor movement sensor, an electric motor speed sensor, an electric motor force sensor, gyro, and a combination thereof (the modified device discloses at least an angle sensor, such as for sensing angles of joints and/or sensing the trunk angle and trunk velocity. See the last four lines of [0016] and the last sentence of [0065] of Abdoli-Eramaki).  
Regarding claim 23, the modified Giesen/Abdoli-Eramaki/Goffer device discloses wherein the at least one input signal is selected from the group consisting of signals representing angles of the supporting trunk with respect to the thigh links, signals representing velocities of the supporting trunk with respect to the thigh links, signals representing accelerations of the supporting trunk with respect to the thigh links, a signal representing an absolute angle of the supporting trunk, a signal representing an absolute velocity of the supporting trunk, a signal representing an absolute acceleration of the supporting trunk, a signal representing movement of the torque generator, a signal representing a speed of the torque generator, a signal representing the acceleration of the torque generator, a signal representing the resisting torque imposed by the torque generator, a signal representing the force of the torque generator, a signal representing the person's movement, a signal representing the person's bending angle, a signal representing the person's bending velocity, a signal representing the person's .   
Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,655,762.
Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim 1 is merely a broader version of claim 16 of 
Claim 2 depends from claim 1 and additionally recites the active torque generators are one of a group of electric motors. Claim 16 of U.S. Patent No. 9,655,762 depends from claim 14, which discloses the use of electric motors and combinations thereof, which renders instant claim 2 obvious.
Claims 4-10 depend from claim 1 and additionally recite a controller configured to automatically adjust the resisting torque, at least one sensor, and a signal processor. These features are generally disclosed by Claim 14 and Claim 16 of U.S. Patent No. 9,655,762. Any remaining differences between instant claims 4-10 and claim 16 of U.S. Patent No. 9,655,762 are minor, and do not patentably distinguish from said claim(s).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,655,762 in view of Giesen (2008/0161738).
Claim 14 depends from claim 1, and additionally recites wherein the frame comprises first and second rotary abduction-adduction joints, enabling abduction and 
Giesen teaches a related exoskeleton device (Fig. 1) wherein the frame further comprises first and second rotary abduction-adduction joints (articulation 32, see Figs. 4-5 and the last six lines of [0053]), enabling abduction and adduction of the two thigh links (15) relative to the supporting trunk (see Fig. 5 and the last six lines of [0053]).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention as made to modify the frame of Claim 16 of U.S. Patent No. 9,655,762 to include abduction-adduction joints as taught by Giesen to improve the comfort of the user by allowing greater range of motion.
Claims 15 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,655,762 in view of Giesen (2008/0161738).
Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim 15 is merely a broader version of claim 16 of U.S. Patent No. 9,655,762 (which depends from claims 14 and 1 of 9,655,762), omitting features such as the torque generators “configured to automatically transition, independent of one another, between a neutral position wherein no torque is generated and an engaged position,” “a predetermined angle from vertical,” and “when the predetermined portion of the supporting trunk does not extend beyond a predetermined angle from vertical, said first and second torque generators, through an entire range of motion of the first and second thigh links, impose no resisting torques.” 

Therefore, it would have been obvious to one having ordinary skill in the art to modify the exoskeleton device of claim 16 of U.S. Patent No. 9,0655,762 to include an anti-moving support as taught by Giesen to provide a predictable result of improving the coupling of the exoskeleton device to the user.
Claims 20-23 depend from claim 15 and additionally recite a controller configured to automatically adjust the resisting torque, at least one sensor, and a signal processor. These features are generally disclosed by Claim 14 and Claim 16 of U.S. Patent No. 9,655,762. Any remaining differences between instant claims 20-23 and claim 16 of U.S. Patent No. 9,655,762 are minor, and do not patentably distinguish from said claim(s).
Claims 15, 19, 31-32, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 9,022,956.
Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim 15 is merely a broader version of claim 22 of 
Claim 19 depends from claim 15 and recites the feature of resilient pendulum coming into contact with the thigh link(s) at certain angles, similar to the language recited in claim 22 of U.S. Patent No. 9,022,956.
Claim 31 depends from claim 15 and recites the anti-moving support impeding upward movement toward a shoulder of the person when bending, which is recited verbatim in claim 22 of U.S. Patent No. 9,022,956.
Claim 32 depends from claim 15 and recites wherein the anti-moving support is coupled to the supporting trunk, which is recited verbatim in claim 22 of U.S. Patent No. 9,022,956.
Claims 16 and 33-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 9,022,956.
Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim 16 depends from claim 15 and is merely a broader version of claim 23 of U.S. Patent No. 9,022,056 because it omits various claimed features. Additionally, claim 16 recites the anti-moving support comprises a belt configured to couple a hip area and the supporting trunk, and preventing substantial motion relative to the person. Claim 23 of U.S. Patent No. 9,022,956 includes all of the 
Claims 37-39 recite additional features of the belt and its location/connection with the exoskeleton device, but these are minor differences from claim 23 of U.S. Patent No. 9,022,956 and do not patentably distinguish from said claim.
Claim 33 depends from claim 15, and recites the anti-moving support is coupled to the supporting trunk close to certain rotation points. Claim 23 of U.S. Patent No. 9,022,956 additionally includes the feature of the antimoving support being at locations close to rotation points of thigh links relative to the supporting trunk.
Claims 34-35 recite additional features of the antimoving support and its location/connection with the exoskeleton device frame and human interface, but these are minor differences from claim 24 of U.S. Patent No. 9,022,956 and do not patentably distinguish from said claim.
Claim 36 depends from claim 15, and recites the anti-moving support comprises an element selected from the group of belts, seat supports, and thigh loops. Claim 23 of U.S. Patent No. 9,022,956 discloses providing a belt to the hip area and thus renders claim 36 obvious.
Claims 17 and 44-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 9,022,956.
Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim 17 depends from claim 15 and is merely a broader version of claim 24 of U.S. Patent No. 9,022,056 because it omits various claimed features. Additionally, claim 17 recites the anti-moving support comprises a 
Claims 44-48 recite additional features of the seat support and its location/connection with the exoskeleton device, but these are minor differences from claim 24 of U.S. Patent No. 9,022,956 and do not patentably distinguish from said claim.
Claims 18 and 40-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 9,022,956.
Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim 18 depends from claim 15 and is merely a broader version of claim 25 of U.S. Patent No. 9,022,056 because it omits various claimed features. Additionally, claim 18 recites the anti-moving support comprises a thigh loop configured to loop around at least one thigh of the person and prevent substantial motion relative to the person. Claim 25 of U.S. Patent No. 9,022,956 includes all of the limitations of claim 22 of U.S. Patent No. 9,022,956 and additionally discloses the antimoving support is a thigh loop coupled to the supporting trunk and configured to loop around the person's thigh. This thigh loop would necessarily prevent at least some motion of the exoskeleton relative to the person.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quick et al. (903,403) discloses a related back brace with various anti-moving supports. Keles (2,778,358) discloses a related spinal orthopedic support with thigh cuffs and anti-moving supports. Naig (3,570,011) discloses a related back brace support with a seat support. Harris (5,876,361) discloses a related posture correcting device to provide support to the back. Almesfer et al. (2012/0172770) discloses a related exoskeleton device with electric dc motors, a signal processor, and sensor(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785